DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 23, 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

The information disclosure statement (IDS) submitted on September 25, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Objections
Claims 2-5 are objected to because of the following informalities:  

Regarding claim 2:  It seems that words are missing from the claim in regards to “a reading action”..  Examiner believes that Applicant intended to state “a reading action is performed” as also evidenced in Applicant’s claim 3, wherein it is stated “the reading action is performed”.  Claims 3-5 depend on claim 2.
Accordingly, it is suggested to amend the claim 2 as follows to make grammatic sense:

     The random code generator as claimed in claim 1, wherein the random code generator further comprises a reading circuit, and the reading circuit is connected with the first sub-control line and the second sub-control line of the first control line pair, wherein during a reading cycle, a reading voltage is provided to the first storage element and the second storage element and a 10reading action is performed on the first differential cell, so that a first reading current and a second reading current are respectively generated by the first storage element and the second storage element, wherein the first reading current and the second reading current are transmitted to the reading circuit through the first sub-control line and the second sub-control line, respectively, wherein the 15reading circuit generates an output data according to the first reading current and the second reading current, and the output data is used as one bit of a random code.  

  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 3:  Claim 2 already introduced “a random code”, and claim 3 then refers to “a random code” at the end of the claim.  It is not definite as to whether this is another random code or the same random code already referred to in claim 2.  Also if the random code is the same then the last phrase is redundant since claim 2 already disclosed such subject matter, and further indefiniteness would also be raised concerning whether the “one bit” is the same bit of the code already disclosed in claim 2.  If the random code is the same then there are two options of amending the claim presented below:

Option 1:

     The random code generator as claimed in claim 2, wherein the reading circuit comprises:  20a current comparator having a first current input terminal and a second current input terminal; and a second selecting circuit connected with the first sub-control line, the second sub-control line, the first current input terminal and the second current 23File: US14280F0SUNDIAL CONFIDENTIAL Reference of Assignee: 108022 / Reference of SUNDIAL: US14280PAMY input terminal, wherein during the reading cycle, the reading voltage is provided to the first source line and the reading action is performed on the first differential cell, wherein the  the one bit of [[a]] the random code.

Option 2:

     The random code generator as claimed in claim 2, wherein the reading circuit comprises:  20a current comparator having a first current input terminal and a second current input terminal; and a second selecting circuit connected with the first sub-control line, the second sub-control line, the first current input terminal and the second current 23File: US14280F0SUNDIAL CONFIDENTIAL Reference of Assignee: 108022 / Reference of SUNDIAL: US14280PAMY input terminal, wherein during the reading cycle, the reading voltage is provided to the first source line and the reading action is performed on the first differential cell, wherein the current comparator connects the first sub-control line to the first 5current input terminal and connects the second sub-control line to the second current input terminal according to a second selecting signal, wherein the current comparator generates the output data according to the first reading current and the second reading current.


Allowable Subject Matter
Claims 1 and 6-10 allowed.

The following is a statement of reasons for the indication of allowable subject matter:  

Regarding claim 1: The prior art made of record and considered pertinent to the applicant's disclosure, taken individually or in combination, does not teach or suggest the claimed limitation of a power supply circuit receiving an enrolling signal and a feedback signal;  15a first selecting circuit receiving a first selecting signal, wherein the first selecting circuit is connected with an output terminal of the power supply circuit and the first differential cell; and a current judgment circuit for detecting a cell current from the output terminal of the power supply circuit, 20wherein when the enrolling signal is activated and an enrollment is performed on the first differential cell, the power supply circuit provides an enrolling voltage, and the enrolling voltage is transmitted to the first storage element and the second storage element of the first differential cell through 22File: US14280F0SUNDIAL CONFIDENTIAL Reference of Assignee: 108022 / Reference of SUNDIAL: US14280PAMY the first selecting circuit, so that the cell current is generated, wherein when a magnitude of the cell current is higher than a specified current value, the current judgment circuit activates the feedback signal, so that the power supply circuit stops providing the enrolling voltage in combination with the other limitations thereof as is recited in the claim.











Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY W RADKE whose telephone number is (571)270-1622. The examiner can normally be reached M-F 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


JAY W. RADKE
Primary Examiner
Art Unit 2827



/JAY W. RADKE/Primary Examiner, Art Unit 2827